DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s submission filed 9/22/2021 has been entered. The claims 1, 2, 5, 9, 11-14 and 17 have been amended. The claim 10 has been cancelled. The claims 1-9 and 11-20 are pending in the current application. 

Response to Arguments
Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive. 
In Remarks, applicant argues in essence with respect to the claim 1 and similar claims with speculation that “the features of Eibye, Charles and Simmard are related to correcting (beatifying) handwriting data, NOT to training (e.g., inference model) for correcting distortion of handwriting data…Thus, it will be appreciated that this may relate to a training process”. Applicant’s argument that the claim invention of the claim 1 related to a training process is not found in the claim 1 as there is no recitation in the claim 1 with respect to training for correcting distortion. 
Moreover, Charles teaches a training process for correcting distortion. Charles teaches at Paragraph 0110 that beautification of the input is provided by configuring the ink management system 112 to use information on further geometrical features of the input based on recognized or determined features of the characters represented by the input and geometrical features of the display. In the example in which structure transforming is performed on the recognized input, the (second) geometrical information on the recognized characters is provided by the HWR system 114 (including the recognition stage 118 further including the recognition expert 124 which is a deep learning based algorithm). 
Charles teaches at Paragraph 0074 that the recognition expert 74 provides classification of the features extracted by a classifier 128….Many types of classifiers exist, e.g., ….Neural Networks such as multilayer perceptrons, convolutional or recurrent neural networks. Charles teaches at Paragraph 0068 that a stroke is characterized by at least the stroke initiation location, the stroke termination location and the path connecting the stroke initiation and termination locations…further information such as timing, pressure, angle at a number of sample points along the path may also be captured and at Paragraph 0069 that this preprocessing may include normalizing of the path connecting the stroke initiation and termination locations. The preprocessed strokes (normalized strokes including the normalized initiation location and the termination location) are then passed to the recognition stage 118 which processes the strokes to recognize the objects formed thereby. The recognition stage 118 includes the recognition expert 124 which is a deep learning based algorithm. 
In Remarks, applicant argues in essence with respect to the amended claim 9 and similar claims by repeating the new claim languages and made general allegation that the cited references do not teach the new claim limitation. The examiner cannot concur. 
Charles further teaches the claim limitation that changing the at least one of the position or the angle of the at least one letter to align with the reference line comprises: 
Charles teaches at Paragraph 0115-0117 that the character 502 has the base-line BL defined at the lower extremum of the multiple strokes. Charles teaches at Paragraph 0078 that the present system and method displays the original input, i.e., the raw ink in its original format and at Paragraph 0079 that beautification may be achieved by properly aligning the digital ink…by taking in to account certain geometrical features of the handwriting and at Paragraph 0092 that certain geometrical features of the characters can be ascertained by the ink management system 112. These geometrical features include the width of each character, the height of each character and the geometrical area of each character and at Paragraph 0095 that the determined geometrical features of the recognized characters forming the complete recognized input); 
normalizing the first feature data (
Charles teaches at Paragraph 0078 that the present system and method displays the original input, i.e., the raw ink in its original format and at Paragraph 0079 that beautification may be achieved by properly aligning the digital ink…by taking in to account certain geometrical features of the handwriting and at Paragraph 0092 that certain geometrical features of the characters can be ascertained by the ink management system 112. These geometrical features include the width of each character, the height of each character and the geometrical area of each character and at Paragraph 0095 that the determined geometrical features of the recognized characters forming the complete recognized input. 
Charles teaches at Paragraph 0068 that a stroke is characterized by at least the stroke initiation location, the stroke termination location and the path connecting the stroke initiation and termination locations…further information such as timing, pressure, angle at a number of sample points along the path may also be captured and at Paragraph 0069 that this preprocessing may include normalizing of the path connecting the stroke initiation and termination locations by applying size normalization. The preprocessed strokes (normalized strokes including the normalized initiation location and the termination location) are then passed to the recognition stage 118 which processes the strokes to recognize the objects formed thereby. The recognition stage 118 includes the recognition expert 124 which is a deep learning based algorithm); 
inferring second feature data through an inference model included in the correction information using the normalized first feature data (
Charles teaches at Paragraph 0110 that beautification of the input is provided by configuring the ink management system 112 to use information on further geometrical features of the input based on recognized or determined features of the characters represented by the input and geometrical features of the display. In the example in which structure transforming is performed on the recognized input, the (second) geometrical information on the recognized characters is provided by the HWR system 114 (including the recognition stage 118 further including the recognition expert 124 which is a deep learning based algorithm). 
Charles teaches at Paragraph 0074 that the recognition expert 74 provides classification of the features extracted by a classifier 128….Many types of classifiers exist, e.g., ….Neural Networks such as multilayer perceptrons, convolutional or recurrent neural networks. Charles teaches at Paragraph 0068 that a stroke is characterized by at least the stroke initiation location, the stroke termination location and the path connecting the stroke initiation and termination locations…further information such as timing, pressure, angle at a number of sample points along the path may also be captured and at Paragraph 0069 that this preprocessing may include normalizing of the path connecting the stroke initiation and termination locations. The preprocessed strokes (normalized strokes including the normalized initiation location and the termination location) are then passed to the recognition stage 118 which processes the strokes to recognize the objects formed thereby. The recognition stage 118 includes the recognition expert 124 which is a deep learning based algorithm); 
De-normalizing the second feature data (Charles teaches at Paragraph 0088 that the recognized output is rendered on the display 102 through application of a structuring transformation on the strokes of the input to beatify the digital ink through proper alignment and scaling and at Paragraph 0110 that beautification of the input is provided by configuring the ink management system 11 to use information on further geometrical features of the input based on recognized or determined features (normalized features) of the character and geometrical features of the display….in the example in which structure transforming is performed on the recognized input, the second geometrical information (de-normalized features) on the recognized character is provided by the HWR system 114.
Charles teaches at Paragraph 0095 that the determined geometric features (e.g., widths) of the recognized characters forming the complete recognized input are compared to a common reference by the ink management system 112 in order to determine parameters for the structural transformation (it is noted that the geometric features are normalized before the recognition stage)…the determined widths of the characters may be compared in order to determine the average width and at Paragraph 0097-0098 that the ink management system 112 considers the determined widths as first geometrical information from which the average width dw is determined…the ink management system 112 applies a scaling factor or percentage to the average width dw to determine an inter-character distance of dc…the scaling factor may be set to be greater than one based on the size of the handwritten characters (and therefore the normalized widths are de-normalized in order to display the raw ink in its original format). 
Charles teaches at Paragraph 0078 that the present system and method displays the original input, i.e., the raw ink in its original format and at Paragraph 0079 that beautification may be achieved by properly aligning the digital ink…by taking in to account certain geometrical features of the handwriting and at Paragraph 0092 that certain geometrical features of the characters can be ascertained by the ink management system 112. These geometrical features include the width of each character, the height of each character and the geometrical area of each character and at Paragraph 0095 that the determined geometrical features of the recognized characters forming the complete recognized input. 
Charles teaches at Paragraph 0088 that the recognized output is rendered on the display 102 through application of a structuring transformation on the strokes of the input to beatify the digital ink through proper alignment and scaling…the structuring transformation may be carried out on the non-recognized input by the ink management system 112…the structuring transformation is performed by determining information regarding the relative geometry of the handwritten input and at Paragraph 0101 utilizing the scaled average width as the inter-character spacing (first alignment parameter) in the structurally transformed input provides a character spacing based on the geometrical features of the handwritten input and at Paragraph 0122 that the offset position may be settable with scaling of the size of the handwritten (raw ink) input may be adjusted. 
Charles teaches at Paragraph 0124 that the digital ink may be scaled so as to fit within the LPU where the LPU is adjustable only to a certain extent so as to provide sensible text display and at Paragraph 0128 the correspondence of the characters with the line pattern 410 or more generally with a natural character alignment is further enhanced for the reconstructed input 1500 as compared to the reconstructed input 1200…this correspondence may be further enhanced through appropriate scaling of the digital ink); 
and aligning the at least one letter to the reference line using the de-normalized second feature data (Charles teaches at Paragraph 0088 that the recognized output is rendered on the display 102 through application of a structuring transformation on the strokes of the input to beatify the digital ink through proper alignment and scaling…the structuring transformation may be carried out on the non-recognized input by the ink management system 112…the structuring transformation is performed by determining information regarding the relative geometry of the handwritten input and at Paragraph 0101 utilizing the scaled average width as the inter-character spacing (first alignment parameter) in the structurally transformed input provides a character spacing based on the geometrical features of the handwritten input itself. 
Charles teaches at Paragraph 0124 that the digital ink may be scaled so as to fit within the LPU where the LPU is adjustable only to a certain extent so as to provide sensible text display and at Paragraph 0128 the correspondence of the characters with the line pattern 410 or more generally with a natural character alignment is further enhanced for the reconstructed input 1500 as compared to the reconstructed input 1200…this correspondence may be further enhanced through appropriate scaling of the digital ink and at Paragraph 0107 that an alignment structure in the form of a line pattern background 410 may be provided for guidance of user input and the alignment of digital and typeset ink objects and at Paragraph 0119 the mid-line of each character is used to align the characters with one another. 
Charles teaches at Paragraph 0069 that the recognized ink objects are then output 120 to the ink management system 112 for further processing. Charles teaches at Paragraph 0069 applying size normalization and B-spline approximation to smooth the input (accordingly normalizing the upper extremum and lower extremum of each character) and at Paragraph 0088 that the ink management system 112 applies a structuring transformation on the strokes of the input to beautify the digital ink through proper alignment and scaling and at FIGS. 12-13 and Paragraph 0120-0122 alignment of each of the characters of the inputs 500, 600 and 700 based on the mid-line ML determined for each character…each character is shifted in the y-axis of the examples to align the mid-lines ML with one another…the reconstructed input 1200 in rendered so that the mid-line ML is at an offset position to a line or lines of the line pattern 410). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the teaching of Charles to have aligned the handwriting characters along the base-line, the mid-line and the top-line. One of the ordinary skill in the art would have been motivated to have provided alignment of the characters according to the reference lines.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eibye US-PGPUB No. 2013/0106865 (hereinafter Eibye) in view of Charles et al. US-PGPUB No. 2018/0032494 (hereinafter Charles) and Simard et al. US-PGPUB No. 2007/0003142 (hereinafter Simard).  

Eibye teaches an electronic device comprising: 
a memory; and a processor operatively connected to the memory, wherein the memory stores instructions which, when executed, cause the processor to (Eibye teaches at Paragraph 0020 a computer program product that comprises a computer program containing computer program code means arranged to cause a computer or a processor to execute the steps of a method….stored on a computer-readable medium”): 
obtain handwriting data including at least one letter (Eibye teaches at Paragraph 0006 “such a device may be arranged to receive or obtain handwritten input…at least one characteristics selected from the group: letter/symbol angles…..of the received/obtained handwriting input determined”); 
align the at least one letter with a reference line to generate target handwriting data (Eibye teaches at Paragraph 0008 “the general handwriting style may be modified so that all characters are connected together and/or…undesired line intersections and kinks in loops or lines are mitigated. Modified on-screen handwriting data may for example have the same spacing between words and contain letters of the same height and thickness, sloping at the same angle from the base line” and Paragraph 0029 “the modified on-screen handwriting 26 comprises substantially uniformly spaced letters of substantially the same size which lie on the same baseline and slope at the same angle with respect to the baseline”); 
change at least one of a position or an angle of the at least one letter to generate a plurality of distorted handwriting data (Eibye teaches at Paragraph 0008 “all letter/symbol angles, spacing and sizes (height, width, thickness) may be modified to be the same throughout the handwriting and all letter/symbol loops may be modified to have the same form. Modified on-screen handwriting data may for example have the same spacing between words and contain letters of the same height and thickness, sloping at the same angle from the base line” and Paragraph 0028 “at least one characteristic of the handwriting 10 such as letter symbol/angles 12 with respect to a baseline 14….is determined. This characteristic is modified throughout preferably the entire section of handwriting 10 so that modified on screen handwriting may be generated”). 
Eibye implicitly teaches the claim limitation: 
obtain correction information for correcting the plurality of distorted handwriting data to correspond to the target handwriting data (Paragraph 0006 “at least one characteristic selected from the group: letter/symbol angles, letter/symbol spacing, …., letter/symbol size (height, width, thickness),…., stroke style, stroke weight and/or baseline position of at least one section of the received/obtained handwriting is determined” and Paragraph 0008 “all letter/symbol angles, spacing and sizes (height, width, thickness) may be modified to be the same throughout the handwriting and all letter/symbol loops may be modified to have the same form. Modified on-screen handwriting data may for example have the same spacing between words and contain letters of the same height and thickness, sloping at the same angle from the base line”); and 
store the correction information in the memory (Paragraph 0012 “the device is arranged to store the modified on-screen handwriting data either within the device itself or in a storage means external to the device. The stored modified on-screen handwriting data may be associated with a particular user”).
Charles explicitly teaches the claim limitation: 
obtain correction information for correcting the plurality of distorted handwriting data to correspond to the target handwriting data (Charles teaches at Paragraph 0088 that the ink management system 112 applies a structuring transformation on the strokes of the input to beautify the digital ink through proper alignment and scaling and at FIGS. 12-13 and Paragraph 0120-0122 alignment of each of the characters of the inputs 500, 600 and 700 based on the mid-line ML determined for each character…each character is shifted in the y-axis of the examples to align the mid-lines ML with one another…the reconstructed input 1200 in rendered so that the mid-line ML is at an offset position to a line or lines of the line pattern 410. 
Simard teaches at Paragraph 0057 that memory 610 stores information related to extrema labeling, interpolation and/or displacement algorithm…memory 610 can additionally store protocols associated with generating extrema classifications, interpolation and/or displacement techniques…to achieve ink normalization and beautification
Simard teaches at Paragraph 0030 that given a set of points belonging to M labeled lines, offsets for each line can be assessed by the regression component…computing an optimal displacement that will align each point to its respective target line (having a slope defined by y=ax + bj where the slope a is determined at Paragraph 0031 for the set of points). Simard teaches at Paragraph 0027 that the classifier component 102…that can receive information related to labeled digital ink, e.g., labeled maxima and/or minima in digital handwriting data…to evaluate relative offsets between a bottom line, a base line, a midline, a top line to delineate points within a handwriting environment…the ink can be deformed continuously and the constraints can be interpolated to locations between the maximum and minimum of ink….a displacement component 106 that receives interpolated handwriting data from the interpolation component 106 and enforces curvature and/or compression constraints between original and interpolated ink); and 
Charles teaches at Paragraph 0122 that this offset position may be pre-determined or settable by the ink management system 112 stored in the memory 108 and at Paragraph 0124 that the LPU is predetermined or adjustable and at Paragraph 0063 that the software in the memory 108 includes an operating system 110 and an ink management system 112 in the form of a non-transitory computer readable medium and at Paragraph 0089 that the ink management system 112 receives the recognition results from the output 128 of the HWR system 114 via the memory 108 of the digital device 100 and at Paragraph 0092 that certain geometrical features of the characters can be ascertained by the ink management system 112 in the memory 108. 
Simard teaches at Paragraph 0057 that memory 610 stores information related to extrema labeling, interpolation and/or displacement algorithm…memory 610 can additionally store protocols associated with generating extrema classifications, interpolation and/or displacement techniques…to achieve ink normalization and beautification
Simard teaches at Paragraph 0030 that given a set of points belonging to M labeled lines, offsets for each line can be assessed by the regression component…computing an optimal displacement that will align each point to its respective target line (having a slope defined by y=ax + bj where the slope a is determined at Paragraph 0031 for the set of points). Simard teaches at Paragraph 0027 that the classifier component 102…that can receive information related to labeled digital ink, e.g., labeled maxima and/or minima in digital handwriting data…to evaluate relative offsets between a bottom line, a base line, a midline, a top line to delineate points within a handwriting environment…the ink can be deformed continuously and the constraints can be interpolated to locations between the maximum and minimum of ink….a displacement component 106 that receives interpolated handwriting data from the interpolation component 106 and enforces curvature and/or compression constraints between original and interpolated ink). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have applied the correction information to the characters in order to align the characters based on the reference line. One of the ordinary skill in the art would have been motivated to have provided the correction to the handwritten characters. 

Re Claim 13: 
The claim 13 is in parallel with the claim 1 in the form of a method claim. The claim 13 is subject to the same rationale of rejection s the claim 1. 

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eibye US-PGPUB No. 2013/0106865 (hereinafter Eibye) in view of Charles et al. US-PGPUB No. 2018/0032494 (hereinafter Charles) and Simard et al. US-PGPUB No. 2007/0003142 (hereinafter Simard).  
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the instructions, when executed, cause the processor to: generate a plurality of points as a reference from the handwriting data; change a first position of at least one of the plurality of points; calculate a linear slope based on the plurality of points based on the first position of the at least one point being changed; change a second position of at least one other point whose position is not changed among the plurality of points through interpolation processing based on the linear slope; change a third position of at least one of the plurality of 
Simard teaches the claim limitation that the instructions, when executed, cause the processor to: generate a plurality of points as a reference from the handwriting data (Simard teaches at Paragraph 0027 that the classifier component 102…that can receive information related to labeled digital ink, e.g., labeled maxima and/or minima in digital handwriting data…to evaluate relative offsets between a bottom line, a base line, a midline, a top line to delineate points within a handwriting environment); change a first position of at least one of the plurality of points (Simard teaches at Paragraph 0030 computing an optimal displacement that will align each point to its respective target line and at Paragraph 0034 that the alignment constraint ensures that any displacement should move an extremum to a line to which it belongs. 
Simard teaches at Paragraph 0027 that the classifier component 102…that can receive information related to labeled digital ink, e.g., labeled maxima and/or minima in digital handwriting data…to evaluate relative offsets between a bottom line, a base line, a midline, a top line to delineate points within a handwriting environment…the ink can be deformed continuously and the constraints can be interpolated to locations between the maximum and minimum of ink….a displacement component 106 that receives interpolated handwriting data from the interpolation component 106 and enforces curvature and/or compression constraints between original and interpolated ink); calculate a linear slope based on the plurality of points based on the first position of the at least one point being changed (Simard teaches at Paragraph 0030 that given a set of points belonging to M labeled lines, offsets for each line can be assessed by the regression component…computing an optimal displacement that will align each point to its respective target line (having a slope defined by y=ax + bj where the slope a is determined at Paragraph 0031 for the set of points) and at Paragraph 0035 that an angle preservation constraint can ensure that slants and angles of separated strokes are preserved); change a second position of at least one other point whose position is not changed among the plurality of points through interpolation processing based on the linear slope (Simard teaches at Paragraph 0030 that given a set of points belonging to M labeled lines, offsets for each line can be assessed by the regression component…computing an optimal displacement that will align each point to its respective target line (having a slope defined by y=ax + bj where the slope a is determined at Paragraph 0031 for the set of points). 
Simard teaches at Paragraph 0036 fixed values at the ink extrema locations and teaches at Paragraph 0027 that the classifier component 102…that can receive information related to labeled digital ink, e.g., labeled maxima and/or minima in digital handwriting data…to evaluate relative offsets between a bottom line, a base line, a midline, a top line to delineate points within a handwriting environment…the ink can be deformed continuously and the constraints can be interpolated to locations between the maximum and minimum of ink….a displacement component 106 that receives interpolated handwriting data from the interpolation component 106 and enforces curvature and/or compression constraints between original and interpolated ink); change a third position of at least one of the plurality of points based on the second position of the other at least one point being changed; generate a curve based on the plurality of points based on the third position of the at least one point being changed; and generate the distorted handwriting data included in the plurality of distorted handwriting data by changing positions of points of the handwriting data along the curve (Simard teaches at Paragraph 0030 that given a set of points belonging to M labeled lines, offsets for each line can be assessed by the regression component…computing an optimal displacement that will align each point to its respective target line (having a slope defined by y=ax + bj where the slope a is determined at Paragraph 0031 for the set of points). 
Simard teaches at Paragraph 0027 that the classifier component 102…that can receive information related to labeled digital ink, e.g., labeled maxima and/or minima in digital handwriting data…to evaluate relative offsets between a bottom line, a base line, a midline, a top line to delineate points within a handwriting environment…the ink can be deformed continuously and the constraints can be interpolated to locations between the maximum and minimum of ink….a displacement component 106 that receives interpolated handwriting data from the interpolation component 106 and enforces curvature and/or compression constraints between original and interpolated ink). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Simard’s identification or the features of the handwritten characters and evaluation of the offsets between extrema in the handwritten words to have determined new positons for respective extrema (Paragraph 0007) and performs a multi-linear regression that aligns extrema points to the new positions indicated by the classifier. One of the ordinary skill in the art would have been motivated to have obtained the optical displacements while maintaining a slant angle constraint. 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 13 except additional claim limitation that the generating the plurality of the distorted handwriting data comprises: generating a plurality of points serving as a reference from the handwriting data; 
The claim 14 is in parallel with the claim 2 in a method form. The claim 14 is subject to the same rationale of rejection as the claim 2. 

Claims 3-8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eibye US-PGPUB No. 2013/0106865 (hereinafter Eibye) in view of Baudry et al. US-PGPUB No. 2017/0161866 (hereinafter Baudry); Charles et al. US-PGPUB No. 2018/0032494 (hereinafter Charles) and Simard et al. US-PGPUB No. 2007/0003142 (hereinafter Simard).  
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the instructions, when executed, cause the processor to: determine an area of the at least one letter; select main points of the at least one letter based on a boundary line representing the area; and generate the target handwriting data by aligning the main points to be located on the reference line, wherein the reference line includes a corpus line and a base line of the handwriting data. 
e.g., Baudry teaches at Paragraph FIG. 12 and Paragraph 0091 determining a bounding box 511 to 520 of the least one letter 501 to 510 of the input. Charles teaches at FIG. 9A-10 and Paragraph 0093-0097 determining a bounding box of the character 502 having a width and a height); select main points of the at least one letter based on a boundary line representing the area (Baudry teaches at Paragraph 0070-0072 selecting the lower and upper extrema of each character of the input. Charles teaches at Paragraph 0115-0117 that the character 504 has the mid-line ML defined at the upper extremum and the base-line BL defined at the lower extremum); and generate the target handwriting data by aligning the main points to be located on the reference line, wherein the reference line includes a corpus line and a base line of the handwriting data (Charles teaches at FIGS. 12-13 and Paragraph 0120-0122 alignment of each of the characters of the inputs 500, 600 and 700 based on the mid-line ML determined for each character…each character is shifted in the y-axis of the examples to align the mid-lines ML with one another…the reconstructed input 1200 in rendered so that the mid-line ML is at an offset position to a line or lines of the line pattern 410. . 
Baudry teaches at Paragraph 0071-0078 that the top-line is defined as the horizontal line passing through a point related to the upper extremum and the bottom-line is defined as the horizontal line passing through a point related to the lower extremum and the base-line is defined as the horizontal line passing through a pointe related to the bottom-line and mid-line is defined as the horizontal line passing through a point related to the top- and base-lines….the present system and method uses the geometrical information to provide a structuring transformation through proper scaling and alignment of the strokes of the input). 

Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that the instructions, when executed, cause the processor to generate the target handwriting data by changing at least one of a height and a width of the handwriting data and aligning the main points to be located on the reference line. 
Charles/Baudry further teaches the claim limitation that the instructions, when executed, cause the processor to generate the target handwriting data by changing at least one of a height and a width of the handwriting data and aligning the main points to be located on the reference line (Charles teaches at Paragraph 0069 applying size normalization and B-spline approximation to smooth the input and at Paragraph 0088 that the ink management system 112 applies a structuring transformation on the strokes of the input to beautify the digital ink through proper alignment and scaling and at FIGS. 12-13 and Paragraph 0120-0122 alignment of each of the characters of the inputs 500, 600 and 700 based on the mid-line ML determined for each character…each character is shifted in the y-axis of the examples to align the mid-lines ML with one another…the reconstructed input 1200 in rendered so that the mid-line ML is at an offset position to a line or lines of the line pattern 410.  
Baudry teaches at Paragraph 0094 that after the structuring transformation to produce scaled digital ink 1500 which is properly aligned with the line pattern 41…the bounding boxes 1402 to 1408 of the digital ink 1300 are scaled to bounding boxes 1602 to 1608 and at Paragraph 0078 that the height of a word is defined as the vertical extent between the bottom-line and top-line of that word and at Paragraph 0085 that the positioning of each element on the multiple lines of the line pattern 410 is made based on certain predefined criteria, aligned to the first available left-most section of a first available line from the top of the rendering area of the device 100). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the teaching of Baudry/Charles to have aligned the handwriting characters along the base-line, the mid-line and the top-line. One of the ordinary skill in the art would have been motivated to have provided alignment of the characters according to the reference lines. 

Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the instructions, when executed, cause the processor to: 
extract first feature data from the distorted handwriting data included in the plurality of distorted handwriting data; extract second feature data from the target handwriting data; normalize the first feature data and the second feature data; and
calculate a normalization vector included in the correction information using the normalized first feature data and the normalized second feature data. 
However, Charles/Baudry further teaches the claim limitation that the instructions, when executed, cause the processor to: 

calculate a normalization vector included in the correction information using the normalized first feature data and the normalized second feature data (Charles teaches at Paragraph 0069 applying size normalization and B-spline approximation to smooth the input (accordingly normalizing the upper extremum and lower extremum of each character) and at Paragraph 0088 that the ink management system 112 applies a structuring transformation on the strokes of the input to beautify the digital ink through proper alignment and scaling and at FIGS. 12-13 and Paragraph 0120-0122 alignment of each of the characters of the inputs 500, 600 and 700 based on the mid-line ML determined for each character…each character is shifted in the y-axis of the examples to align the mid-lines ML with one another…the reconstructed input 1200 in rendered so that the mid-line ML is at an offset position to a line or lines of the line pattern 410.  
Baudry teaches at Paragraph 0087 that generally normalized and beautified digital ink output is provided aligned to the line pattern and at Paragraph 0088 that the non-structured digital ink 900 is transformed into the scaled and aligned digital ink 800 and at Paragraph 0089 that the beatification of the non-beautified digital ink according to the handwriting input to the device 100 into the beautified digital ink provides a way of displaying user handwritten input in a normalized and standard fashion. 
Baudry teaches at Paragraph 0094 that after the structuring transformation to produce scaled digital ink 1500 which is properly aligned with the line pattern 41…the bounding boxes 1402 to 1408 of the digital ink 1300 are scaled to bounding boxes 1602 to 1608 and at Paragraph 0078 that the height of a word is defined as the vertical extent between the bottom-line and top-line of that word. Baudry teaches at Paragraph 0061 normalizing of the path connecting the stroke initiation and termination locations by applying size normalization). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the teaching of Baudry/Charles to have aligned the handwriting characters along the base-line, the mid-line and the top-line. One of the ordinary skill in the art would have been motivated to have provided alignment of the characters according to the reference lines. 

Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that the first feature data includes: arrangement information of each of first points of the distorted handwriting data, information representing a regional relationship between each of the first points and neighboring points, and information representing whether each of the first points is a start point or an end point of a stroke, and wherein the second feature data includes: information on a positional relationship between each of second points of the target handwriting data and each of the first points corresponding to each of the second points. 
However, Charles further teaches the claim limitation that the first feature data includes: arrangement information of each of first points of the distorted handwriting data (Charles teaches at Paragraph 0068 that a stroke is characterized by at least the stroke initiation location, the stroke termination location and the path connecting the stroke initiation and termination locations…further information such as timing, pressure, angle at a number of sample points along the path may also be captured and at Paragraph 0069 that this preprocessing may include normalizing of the path connecting the stroke initiation and termination locations. 
Charles teaches at Paragraph 0099 that the inter-character distance is used by the ink management system 112 to provide a substantially uniform separation between at least some of the recognized characters…the separation is defined with respect to the x-axis boundaries of the boxes A to J representing the horizontal extents of each character and at Paragraph 0104), information representing a regional relationship between each of the first points and neighboring points (Charles teaches at Paragraph 0099 that the inter-character distance is used by the ink management system 112 to provide a substantially uniform separation between at least some of the recognized characters…the separation is defined with respect to the x-axis boundaries of the boxes A to J representing the horizontal extents of each character and at Paragraph 0119 that the mid-line of each character is used to align the characters with one another), and information representing whether each of the first points is a start point or an end point of a stroke (Charles teaches at Paragraph 0068 that a stroke is characterized by at least the stroke initiation location, the stroke termination location and the path connecting the stroke initiation and termination locations…further information such as timing, pressure, angle at a number of sample points along the path may also be captured and at Paragraph 0069 that this preprocessing may include normalizing of the path connecting the stroke initiation and termination locations), and wherein the second feature data includes: information on a positional relationship between each of second points of the target handwriting data and each of the first points corresponding to each of the second points (Charles teaches at Paragraph 0099 that the inter-character distance is used by the ink management system 112 to provide a substantially uniform separation between at least some of the recognized characters…the separation is defined with respect to the x-axis boundaries of the boxes A to J representing the horizontal extents of each character. 
Charles teaches at Paragraph 0069 applying size normalization and B-spline approximation to smooth the input (accordingly normalizing the upper extremum and lower extremum of each character) and at Paragraph 0088 that the ink management system 112 applies a structuring transformation on the strokes of the input to beautify the digital ink through proper alignment and scaling and at FIGS. 12-13 and Paragraph 0120-0122 alignment of each of the characters of the inputs 500, 600 and 700 based on the mid-line ML determined for each character…each character is shifted in the y-axis of the examples to align the mid-lines ML with one another…the reconstructed input 1200 in rendered so that the mid-line ML is at an offset position to a line or lines of the line pattern 410). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the teaching of Baudry/Charles to have aligned the handwriting characters along the base-line, the mid-line and the top-line. One of the ordinary skill in the art would have been motivated to have provided alignment of the characters according to the reference lines. 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that the instructions, when executed, cause the processor to learn an inference model included in the correction information through a deep learning-based algorithm using the normalized first feature data and the normalized second feature data.
Charles further teaches the claim limitation that the instructions, when executed, cause the processor to learn an inference model included in the correction information through a deep Charles teaches at Paragraph 0074 that the recognition expert 74 provides classification of the features extracted by a classifier 128….Many types of classifiers exist, e.g., ….Neural Networks such as multilayer perceptrons, convolutional or recurrent neural networks) using the normalized first feature data and the normalized second feature data (Charles teaches at Paragraph 0068 that a stroke is characterized by at least the stroke initiation location, the stroke termination location and the path connecting the stroke initiation and termination locations…further information such as timing, pressure, angle at a number of sample points along the path may also be captured and at Paragraph 0069 that this preprocessing may include normalizing of the path connecting the stroke initiation and termination locations. The preprocessed strokes (normalized strokes including the normalized initiation location and the termination location) are then passed to the recognition stage 118 which processes the strokes to recognize the objects formed thereby. The recognition stage 118 includes the recognition expert 124 which is a deep learning based algorithm. 
). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the teaching of Charles to have aligned the handwriting characters along the base-line, the mid-line and the top-line. One of the ordinary skill in the art would have been motivated to have provided alignment of the characters according to the reference lines. 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that the inference model is trained to output the normalized second feature data by taking the normalized first feature data as input, and includes at least one first 
Charles and Simard further teaches the claim limitation that the inference model is trained to output the normalized second feature data by taking the normalized first feature data as input, and includes at least one first layer in which recurrent neural networks are bidirectionally combined and a second layer for outputting a coordinate change value to be corrected by merging outputs of the at least one first layer. (Simard teaches at Paragraph 0053 that sample 506 illustrates the effects of affine transform on the ink and at Paragraph 0055 that the classifier component 602 is operatively coupled to a regression component 604 that can receive information related to labeled digital ink, e.g., labeled maxima and/or minima in digital handwriting data and can perform a multi-line regression technique to evaluate relative offsets between a bottom line, a base line, a midline, a top line…to delineate points within a handwriting sample and at Paragraph 0060 an AI component 714 can operatively associated with the classifier component 704, the regression component 704, the interpolation component 706 and/or the displacement component 708 and can make inferences regarding extrema classification and/or labeling, handwriting ambiguity and at Paragraph 0070 that the classifier can be specialized such as the convolutional neural network and at Paragraph 0046 that a convolution classifier 200 that classifies extrema in digital ink handwriting….Two layers of weights 204 and 206 are illustrated as 5*5 sub-sampled convolutional kernels. A second pair of weight layers 208 and 210 are fully connected layers. The first convolutional layer 212 has fifty features while the second convolutional layer 214 comprises five features. The third layer 216 comprises one hundred units and is fully connected. The classifier 200 can output five units, e.g., one for each label for bottom, baseline, other, midline and top and can be trained with a cross-entropy technique. 
Charles teaches at Paragraph 0074 that the recognition expert 74 provides classification of the features extracted by a classifier 128….Many types of classifiers exist, e.g., ….Neural Networks such as multilayer perceptrons, convolutional or recurrent neural networks. Charles teaches at Paragraph 0068 that a stroke is characterized by at least the stroke initiation location, the stroke termination location and the path connecting the stroke initiation and termination locations…further information such as timing, pressure, angle at a number of sample points along the path may also be captured and at Paragraph 0069 that this preprocessing may include normalizing of the path connecting the stroke initiation and termination locations. The preprocessed strokes (normalized strokes including the normalized initiation location and the termination location) are then passed to the recognition stage 118 which processes the strokes to recognize the objects formed thereby. The recognition stage 118 includes the recognition expert 124 which is a deep learning based algorithm. 
). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the teaching of Charles and Simard to have aligned the handwriting characters along the base-line, the mid-line and the top-line using the machine learning technique as a classifier. One of the ordinary skill in the art would have been motivated to have provided alignment of the characters according to the reference lines. 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 13 except additional claim limitation that the generating of the target handwriting data comprises: 
The claim 15 is in parallel with the claim 3 in a method form. The claim 15 is subject to the same rationale of rejection as the claim 3. 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the generating of the target handwriting data further comprises generating the target handwriting data by changing at least one of a height and a width of the handwriting data and aligning the main points to be located on the reference line.
The claim 16 is in parallel with the claim 4 in a method form. The claim 16 is subject to the same rationale of rejection as the claim 4. 
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 13 except additional claim limitation that the obtaining of the correction information comprises: extracting first feature data from the distorted handwriting data included in the plurality of distorted handwriting data; extracting second feature data from the target handwriting data; normalizing the first feature data and the second feature data; and calculating a normalization vector included in the correction information using the normalized first feature data and the normalized second feature data.
The claim 17 is in parallel with the claim 5 in a method form. The claim 17 is subject to the same rationale of rejection as the claim 5. 

The claim 18 encompasses the same scope of invention as that of the claim 17 except additional claim limitation that the first feature data includes: arrangement information of each of first points of the distorted handwriting data, information representing a regional relationship between each of the first points and neighboring points, and information representing whether each of the first points is a start point or an end point of a stroke, and wherein the second feature data includes: information on a positional relationship between each of second points of the target handwriting data and each of the first points corresponding to each of the second points.
The claim 18 is in parallel with the claim 6 in a method form. The claim 18 is subject to the same rationale of rejection as the claim 6. 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 17 except additional claim limitation that the obtaining of the correction information comprises learning an inference model included in the correction information through a deep learning-based algorithm using the normalized first feature data and the normalized second feature data.
The claim 19 is in parallel with the claim 7 in a method form. The claim 15 is subject to the same rationale of rejection as the claim 7. 
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 19 except additional claim limitation that the inference model is trained to output the normalized second feature data by taking the normalized first feature data as input, and includes: at least one first layer in which recurrent neural networks are bidirectionally combined and a second layer for 
The claim 20 is in parallel with the claim 8 in a method form. The claim 20 is subject to the same rationale of rejection as the claim 8. 


Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Eibye US-PGPUB No. 2013/0106865 (hereinafter Eibye) in view of Charles et al. US-PGPUB No. 2018/0032494 (hereinafter Charles) and Simard et al. US-PGPUB No. 2007/0003142 (hereinafter Simard).  

Re Claim 9: 
Eibye teaches an electronic device comprising: 
an input module comprising input circuitry (Eibye teaches at Paragraph 0011 “the device comprises inputting means such as a digitizer…for inputting the at least one section of handwriting…the inputting means may be integrated with a display means”); 
a memory including correction information for correcting at least one of a position or an angle of at least one letter included in each of a plurality of handwriting data (Eibye teaches at Paragraph 0006 “at least one characteristic selected from the group: letter/symbol angles, letter/symbol spacing, …., letter/symbol size (height, width, thickness),…., stroke style, stroke weight and/or baseline position of at least one section of the received/obtained handwriting is determined” and at Paragraph 0012 the device is arranged to store the modified on-screen handwriting data”); and 
Eibye teaches at Paragraph 0020 a computer program product that comprises a computer program containing computer program code means arranged to cause a computer or a processor to execute the steps of a method….stored on a computer-readable medium”. Eibye teaches at Paragraph 0030 “the input is modified and a modified vector 34 is generated. Modified on-screen handwriting may then be displayed” and at Paragraph 0031 that “at least part 28 of the display screen 38 may be used to input handwriting. The device 34 also comprises storage means 40 for storing modified on-screen handwriting data”), 
wherein the memory stores instructions which, when executed, cause the processor to (Eibye teaches at Paragraph 0020 a computer program product that comprises a computer program containing computer program code means arranged to cause a computer or a processor to execute the steps of a method….stored on a computer-readable medium”.): 
receive a handwriting input through the input module (Paragraph 0006 “such a device may be arranged to receive or obtain handwritten input…at least one characteristics selected from the group: letter/symbol angles…..of the received/obtained handwriting input determined”); 
determine whether at least one letter included in handwriting data corresponding to the handwriting input is aligned with a reference line (Paragraph 0008 “the general handwriting style may be modified so that all characters are connected together and/or…undesired line intersections and kinks in loops or lines are mitigated. Modified on-screen handwriting data m ay for example have the same spacing between words and contain letters of the same height and thickness, sloping at the same angle from the base line” and Paragraph 0029 “the modified on-screen handwriting 26 comprises substantially uniformly spaced letters of substantially the same size which lie on the same baseline and slope at the same angle with respect to the baseline”). 
Eibye implicitly teaches the claim limitation: 
based on the at least one letter not being aligned with the reference line, change at least one of a position or an angle of the at least one letter to align with the reference line based on the correction information stored in the memory (Paragraph 0008 “all letter/symbol angles, spacing and sizes (height, width, thickness) may be modified to be the same throughout the handwriting and all letter/symbol loops may be modified to have the same form” and Paragraph 0028 “at least one characteristic of the handwriting 10 such as letter symbol/angles 12 with respect to a baseline 14….is determined. This characteristic is modified throughout preferably the entire section of handwriting 10 so that modified on screen handwriting may be generated”; Paragraph 0006 “at least one characteristic selected from the group: letter/symbol angles, letter/symbol spacing, …., letter/symbol size (height, width, thickness),…., stroke style, stroke weight and/or baseline position of at least one section of the received/obtained handwriting is determined” and Paragraph 0012 “the device is arranged to store the modified on-screen handwriting data either within the device itself or in a storage means external to the device. The stored modified on-screen handwriting data may be associated with a particular user”). 
Charles/Simard explicitly teaches the claim limitation: 
based on the at least one letter not being aligned with the reference line, change at least one of a position or an angle of the at least one letter to align with the reference line based on the correction information stored in the memory (Charles teaches at Paragraph 0088 that the ink management system 112 applies a structuring transformation on the strokes of the input to beautify the digital ink through proper alignment and scaling and at FIGS. 12-13 and Paragraph 0120-0122 alignment of each of the characters of the inputs 500, 600 and 700 based on the mid-line ML determined for each character…each character is shifted in the y-axis of the examples to align the mid-lines ML with one another…the reconstructed input 1200 in rendered so that the mid-line ML is at an offset position to a line or lines of the line pattern 410. 
Charles teaches at Paragraph 0122 that this offset position may be pre-determined or settable by the ink management system 112 stored in the memory 108 and at Paragraph 0124 that the LPU is predetermined or adjustable and at Paragraph 0063 that the software in the memory 108 includes an operating system 110 and an ink management system 112 in the form of a non-transitory computer readable medium and at Paragraph 0089 that the ink management system 112 receives the recognition results from the output 128 of the HWR system 114 via the memory 108 of the digital device 100 and at Paragraph 0092 that certain geometrical features of the characters can be ascertained by the ink management system 112 in the memory 108. 
Simard teaches at Paragraph 0057 that memory 610 stores information related to extrema labeling, interpolation and/or displacement algorithm…memory 610 can additionally store protocols associated with generating extrema classifications, interpolation and/or displacement techniques…to achieve ink normalization and beautification
Simard teaches at Paragraph 0030 that given a set of points belonging to M labeled lines, offsets for each line can be assessed by the regression component…computing an optimal displacement that will align each point to its respective target line (having a slope defined by y=ax + bj where the slope a is determined at Paragraph 0031 for the set of points). Simard teaches at Paragraph 0027 that the classifier component 102…that can receive information related to labeled digital ink, e.g., labeled maxima and/or minima in digital handwriting data…to evaluate relative offsets between a bottom line, a base line, a midline, a top line to delineate points within a handwriting environment…the ink can be deformed continuously and the constraints can be interpolated to locations between the maximum and minimum of ink….a displacement component 106 that receives interpolated handwriting data from the interpolation component 106 and enforces curvature and/or compression constraints between original and interpolated ink). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have applied the correction information to the characters in order to align the characters based on the reference line. One of the ordinary skill in the art would have been motivated to have provided the correction to the handwritten characters. 
Eibye does not explicitly teach the claim limitation that changing the at least one of the position or the angle of the at least one letter to align with the reference line comprises: 
extracting first feature data from the handwriting data; normalizing the first feature data; inferring second feature data through an inference model included in the correction information using the normalized first feature data; de-normalizing the second feature data and aligning the at least one letter to the reference line using the second feature data.
Charles further teaches the claim limitation that changing the at least one of the position or the angle of the at least one letter to align with the reference line comprises: 
extracting first feature data from the handwriting data (Charles teaches at Paragraph 0115-0117 that the character 502 has the base-line BL defined at the lower extremum of the multiple strokes. Charles teaches at Paragraph 0078 that the present system and method displays the original input, i.e., the raw ink in its original format and at Paragraph 0079 that beautification may be achieved by properly aligning the digital ink…by taking in to account certain geometrical features of the handwriting and at Paragraph 0092 that certain geometrical features of the characters can be ascertained by the ink management system 112. These geometrical features include the width of each character, the height of each character and the geometrical area of each character and at Paragraph 0095 that the determined geometrical features of the recognized characters forming the complete recognized input); 
normalizing the first feature data (
Charles teaches at Paragraph 0078 that the present system and method displays the original input, i.e., the raw ink in its original format and at Paragraph 0079 that beautification may be achieved by properly aligning the digital ink…by taking in to account certain geometrical features of the handwriting and at Paragraph 0092 that certain geometrical features of the characters can be ascertained by the ink management system 112. These geometrical features include the width of each character, the height of each character and the geometrical area of each character and at Paragraph 0095 that the determined geometrical features of the recognized characters forming the complete recognized input. 
Charles teaches at Paragraph 0068 that a stroke is characterized by at least the stroke initiation location, the stroke termination location and the path connecting the stroke initiation and termination locations…further information such as timing, pressure, angle at a number of sample points along the path may also be captured and at Paragraph 0069 that this preprocessing may include normalizing of the path connecting the stroke initiation and termination locations by applying size normalization. The preprocessed strokes (normalized strokes including the normalized initiation location and the termination location) are then passed to the recognition stage 118 which processes the strokes to recognize the objects formed thereby. The recognition stage 118 includes the recognition expert 124 which is a deep learning based algorithm); 

Charles teaches at Paragraph 0110 that beautification of the input is provided by configuring the ink management system 112 to use information on further geometrical features of the input based on recognized or determined features of the characters represented by the input and geometrical features of the display. In the example in which structure transforming is performed on the recognized input, the (second) geometrical information on the recognized characters is provided by the HWR system 114 (including the recognition stage 118 further including the recognition expert 124 which is a deep learning based algorithm). 
Charles teaches at Paragraph 0074 that the recognition expert 74 provides classification of the features extracted by a classifier 128….Many types of classifiers exist, e.g., ….Neural Networks such as multilayer perceptrons, convolutional or recurrent neural networks. Charles teaches at Paragraph 0068 that a stroke is characterized by at least the stroke initiation location, the stroke termination location and the path connecting the stroke initiation and termination locations…further information such as timing, pressure, angle at a number of sample points along the path may also be captured and at Paragraph 0069 that this preprocessing may include normalizing of the path connecting the stroke initiation and termination locations. The preprocessed strokes (normalized strokes including the normalized initiation location and the termination location) are then passed to the recognition stage 118 which processes the strokes to recognize the objects formed thereby. The recognition stage 118 includes the recognition expert 124 which is a deep learning based algorithm); 
De-normalizing the second feature data (Charles teaches at Paragraph 0088 that the recognized output is rendered on the display 102 through application of a structuring transformation on the strokes of the input to beatify the digital ink through proper alignment and scaling and at Paragraph 0110 that beautification of the input is provided by configuring the ink management system 11 to use information on further geometrical features of the input based on recognized or determined features (normalized features) of the character and geometrical features of the display….in the example in which structure transforming is performed on (the normalized features of) the recognized input, the second geometrical information (de-normalized features) on the recognized character is provided by the HWR system 114.
Charles teaches at Paragraph 0095 that the determined geometric features (e.g., widths) of the recognized characters forming the complete recognized input are compared to a common reference by the ink management system 112 in order to determine parameters for the structural transformation (it is noted that the geometric features are normalized before the recognition stage)…the determined widths of the characters may be compared in order to determine the average width and at Paragraph 0097-0098 that the ink management system 112 considers the determined widths as first geometrical information from which the average width dw is determined…the ink management system 112 applies a scaling factor or percentage to the average width dw to determine an inter-character distance of dc…the scaling factor may be set to be greater than one based on the size of the handwritten characters (and therefore the normalized widths are de-normalized in order to display the raw ink in its original format). 
Charles teaches at Paragraph 0078 that the present system and method displays the original input, i.e., the raw ink in its original format and at Paragraph 0079 that beautification may be achieved by properly aligning the digital ink…by taking in to account certain geometrical features of the handwriting and at Paragraph 0092 that certain geometrical features of the characters can be ascertained by the ink management system 112. These geometrical features include the width of each character, the height of each character and the geometrical area of each character and at Paragraph 0095 that the determined geometrical features of the recognized characters forming the complete recognized input. 
Charles teaches at Paragraph 0088 that the recognized output is rendered on the display 102 through application of a structuring transformation on the strokes of the input to beatify the digital ink through proper alignment and scaling…the structuring transformation may be carried out on the non-recognized input by the ink management system 112…the structuring transformation is performed by determining information regarding the relative geometry of the handwritten input and at Paragraph 0101 utilizing the scaled average width as the inter-character spacing (first alignment parameter) in the structurally transformed input provides a character spacing based on the geometrical features of the handwritten input and at Paragraph 0122 that the offset position may be settable with scaling of the size of the handwritten (raw ink) input may be adjusted. 
Charles teaches at Paragraph 0124 that the digital ink may be scaled so as to fit within the LPU where the LPU is adjustable only to a certain extent so as to provide sensible text display and at Paragraph 0128 the correspondence of the characters with the line pattern 410 or more generally with a natural character alignment is further enhanced for the reconstructed input 1500 as compared to the reconstructed input 1200…this correspondence may be further enhanced through appropriate scaling of the digital ink); 
and aligning the at least one letter to the reference line using the de-normalized second feature data (Charles teaches at Paragraph 0088 that the recognized output is rendered on the display 102 through application of a structuring transformation on the strokes of the input to beatify the digital ink through proper alignment and scaling…the structuring transformation may be carried out on the non-recognized input by the ink management system 112…the structuring transformation is performed by determining information regarding the relative geometry of the handwritten input and at Paragraph 0101 utilizing the scaled average width as the inter-character spacing (first alignment parameter) in the structurally transformed input provides a character spacing based on the geometrical features of the handwritten input itself. 
Charles teaches at Paragraph 0124 that the digital ink may be scaled so as to fit within the LPU where the LPU is adjustable only to a certain extent so as to provide sensible text display and at Paragraph 0128 the correspondence of the characters with the line pattern 410 or more generally with a natural character alignment is further enhanced for the reconstructed input 1500 as compared to the reconstructed input 1200…this correspondence may be further enhanced through appropriate scaling of the digital ink and at Paragraph 0107 that an alignment structure in the form of a line pattern background 410 may be provided for guidance of user input and the alignment of digital and typeset ink objects and at Paragraph 0119 the mid-line of each character is used to align the characters with one another. 
Charles teaches at Paragraph 0069 that the recognized ink objects are then output 120 to the ink management system 112 for further processing. Charles teaches at Paragraph 0069 applying size normalization and B-spline approximation to smooth the input (accordingly normalizing the upper extremum and lower extremum of each character) and at Paragraph 0088 that the ink management system 112 applies a structuring transformation on the strokes of the input to beautify the digital ink through proper alignment and scaling and at FIGS. 12-13 and Paragraph 0120-0122 alignment of each of the characters of the inputs 500, 600 and 700 based on the mid-line ML determined for each character…each character is shifted in the y-axis of the examples to align the mid-lines ML with one another…the reconstructed input 1200 in rendered so that the mid-line ML is at an offset position to a line or lines of the line pattern 410). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the teaching of Charles to have aligned the handwriting characters along the base-line, the mid-line and the top-line. One of the ordinary skill in the art would have been motivated to have provided alignment of the characters according to the reference lines.  
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the instructions, when executed, cause the processor to: align the at least one letter to the reference line by changing at least one of the position or the angle of the at least one letter using a coordinate change value included in the denormalized second feature data.
Charles further teaches the claim limitation that the instructions, when executed, cause the processor to: align the at least one letter to the reference line by changing at least one of the position or the angle of the at least one letter using a coordinate change value included in the denormalized second feature data (Charles teaches at Paragraph 0069 that applying methods such as B-spline approximation to smooth the input (without applying the size normalization)….the recognized ink objects are then output 120 to the ink management system 112 for further processing. Charles teaches at Paragraph 0120-0122 alignment of each of the characters of the inputs 500, 600 and 700 based on the mid-line ML determined for each character…each character is shifted in the y-axis of the examples to align the mid-lines ML with one another…the reconstructed input 1200 in rendered so that the mid-line ML is at an offset position to a line or lines of the line pattern 410). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the teaching of Charles to have aligned the handwriting characters along the base-line, the mid-line and the top-line. One of the ordinary skill in the art would have been motivated to have provided alignment of the characters according to the reference lines.  
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the instructions, when executed, cause the processor to: calculate a distribution of coordinate change values included in the denormalized second feature data; interpolate the distribution of the coordinate change values; generate a conversion table that functions as a mapping function with the interpolated distribution of the coordinate change values; and align the at least one letter to the reference line by changing at least one of the position or the angle of the at least one letter based on a conversion value of the coordinate change value based on the generated conversion table.

Charles in view of Simard further teaches the claim limitation that the instructions, when executed, cause the processor to: (Charles teaches at Paragraph 0069 that applying methods such as B-spline approximation to smooth the input (without applying the size normalization)….the recognized ink objects are then output 120 to the ink management system 112 for further processing. Simard teaches at Paragraph 0028 that each extremum can be classified to a label corresponding to its target position in order to facilitate optimization of handwriting alignment and at Paragraph 0049 that the sample 300 comprises a first line 302 depicting original handwriting and at Paragraph 0051 that sample 400 comprises an original handwritten sample. 
Simard teaches at Paragraph 0041 the original curve X(t) and Y(t) and at Paragraph 0030 that a linear regression can be performed by the regression component 104 such that each point (x, y) belong to the line j follows the equation y=ax+bj….then finding a and bj given M collections of Nj points); calculate a distribution of coordinate change values included in the denormalized second feature data (Simard teaches at Paragraph 0030 that a linear regression can be performed by the regression component 104 such that each point (x, y) belong to the line j follows the equation y=ax+bj….then finding a and bj given M collections of Nj points. 
Simard teaches at Paragraph 0040 let x(t) and y(t) be the coordinates of points along the ink trajectory of handwriting that has undergone a rubber sheet interpolation….let [Symbol font/0x63]t and [Symbol font/0x79]t be target points through which the ink is desired to pass for subsets of points in J); interpolate the distribution of the coordinate change values; generate a conversion table that functions as a mapping function with the interpolated distribution of the coordinate change values (Simard teaches at Paragraph 0042 the three consecutive points on the curve x(t), y(t) and the three consecutive points on the curve X(t), Y(t) and at Paragraph 0030 that a linear regression can be performed by the regression component 104 such that each point (x, y) belong to the line j follows the equation y=ax+bj….then finding a and bj given M collections of Nj points and at Paragraph 0036 that the interpolation component 106 can employ a rubber sheet optimization technique to interpolate digital ink points); and 
align the at least one letter to the reference line by changing at least one of the position or the angle of the at least one letter based on a conversion value of the coordinate change value Simard teaches at Paragraph 0030 that given a set of points belonging to M labeled lines, offsets for each line can be assessed by the regression component…computing an optimal displacement that will align each point to its respective target line (having a slope defined by y=ax + bj where the slope a is determined at Paragraph 0031 for the set of points). Simard teaches at Paragraph 0027 that the classifier component 102…that can receive information related to labeled digital ink, e.g., labeled maxima and/or minima in digital handwriting data…to evaluate relative offsets between a bottom line, a base line, a midline, a top line to delineate points within a handwriting environment…the ink can be deformed continuously and the constraints can be interpolated to locations between the maximum and minimum of ink….a displacement component 106 that receives interpolated handwriting data from the interpolation component 106 and enforces curvature and/or compression constraints between original and interpolated ink. 
Charles teaches at Paragraph 0069 that applying methods such as B-spline approximation to smooth the input (without applying the size normalization)….the recognized ink objects are then output 120 to the ink management system 112 for further processing. Charles teaches at Paragraph 0088 that the ink management system 112 applies a structuring transformation on the strokes of the input to beautify the digital ink through proper alignment and scaling and at FIGS. 12-13 and Paragraph 0120-0122 alignment of each of the characters of the inputs 500, 600 and 700 based on the mid-line ML determined for each character…each character is shifted in the y-axis of the examples to align the mid-lines ML with one another…the reconstructed input 1200 in rendered so that the mid-line ML is at an offset position to a line or lines of the line pattern 410. 
Charles teaches at Paragraph 0110 that beautification of the input is provided by configuring the ink management system 112 to use information on further geometrical features of the input based on recognized or determined features of the characters represented by the input and geometrical features of the display. In the example in which structure transforming is performed on the recognized input, the (second) geometrical information on the recognized characters is provided by the HWR system 114 (including the recognition stage 118 further including the recognition expert 124 which is a deep learning based algorithm). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the teaching of Simard and Charles to have interpolated the original points in the optimization of handwriting curvature to have aligned the handwriting characters along the base-line, the mid-line and the top-line. One of the ordinary skill in the art would have been motivated to have provided alignment of the characters according to the reference lines.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.